 


114 HR 5026 IH: To direct the President to develop and submit to Congress a comprehensive strategy to combat cybercrime, and for other purposes.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5026 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Ross introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To direct the President to develop and submit to Congress a comprehensive strategy to combat cybercrime, and for other purposes. 
 
 
1.Presidential strategy to combat cybercrimeNot later than 90 days after the date of the enactment of this Act, the President shall submit to Congress a comprehensive strategy to combat cybercrime, which shall include the following:  (1)A recommendation for a definition of cybercrime to be used by the Federal Government. 
(2)A recommendation and a plan for which Federal agency should take the lead role in investigating and combating cybercrime.  (3)A review of the strategy on combating cybercrime of each Federal agency engaged in combating cybercrime as of the date of the enactment of this Act. 
(4)A review of the efforts to combat cybercrime of the governments of other countries, as determined appropriate by the President.  (5)A plan for how the Federal Government should work with State governments and with the governments of other countries to combat cybercrime. 
(6)A description of the threats that cybercrime poses to individuals, businesses, and governments, and recommendations for protecting against such threats.   